UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-KSB/A Amendment No. 2 (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2006 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 0-26525 BREDA TELEPHONE CORP. (Name of small business issuer in its charter) Iowa 42-0895882 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 112 East Main, P.O. Box 190, Breda, Iowa 51436 (Address of principal executive offices) (Zip Code) Registrant's telephone number: (712) 673-2311 Securities registered under Section 12(b) of the Exchange Act: NONE Securities registered under Section 12(g) of the Exchange Act: Common Stock, no par value (Title of class) Check whether the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.o Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox State registrant's revenues for its most recent fiscal year: State the aggregate market value of the voting and non-voting common equity held by non-affiliates: $12,060,734, as of March 1, 2007.The registrant's stock is not listed on any exchange or otherwise publicly traded, and the value of the registrant's stock for this purpose has been based upon the current $394 per share redemption price of the registrant's stock as determined by its board of directors.In determining this figure, the registrant has assumed that all of its directors and officers and its chief executive officer, chief operations officer and chief financial officer are affiliates, but this assumption shall not apply to or be conclusive for any other purpose. State the number of shares outstanding of each of the registrant's classes of common equity, as of the latest practicable date: 31,016 shares of common stock, no par value, at March 1, 2007. Transitional Small Business Disclosure Format (check one): Yes oNo x EXPLANATORY NOTE Breda Telephone Corp. ("Breda") is filing this Amendment No. 2 to its Annual Report on Form 10-KSB for the fiscal year ended December 31, 2006 which was originally filed with the Securities and Exchange Commission on March 28, 2007 (the "Original 10-KSB") and amended December 20, 2007 (“Amendment No. 1”) to amend the Original 10-KSB by substituting the "Item 7 Financial Information" for the financial statements contained in Item 7 in the Original 10-KSB. Amendment No. 2 substitutes “Item 7 Financial Information” for Item 7 of Amendment No. 1 (being the audited financial statements of Breda for the year ended December 31, 2006) and, more specifically, adds and includes the now unqualified audit opinion of Kiesling Associates LLP.Other than the addition of the referenced audit opinion, all of the information in the financial statements, and the other information in the Original 10-KSB, remains unchanged and is not otherwise amended hereby. The original audit opinion was dated May 24, 2007.The attached unqualified opinion is dated November 17, 2008.In the attached opinion, the auditors state that in their report dated January 27, 2006 (except for West Iowa Cellular, Inc. and RSA #7, Ltd. described in Note 4, for which the date is August 23, 2007), they had expressed an opinion that they were unable to examine evidence regarding the investment and earnings of RSA No. 9 Limited Partnership.As of the date of this opinion the auditors were able to obtain audited financial statements for 2005 supporting the Company's investment in RSA No. 9 Limited Partnership as described in Note 4 to the financial statements. Except with respect to the scope of the opinion, there were no changes to the financial statements for the years ending December 31, 2006 and December 31, This Form 10-KSB/A does not modify or update other information in the Original 10-KSB and does not purport to provide an update of any developments regarding Breda subsequent to the filing of the Original 10-KSB. [THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK] Item 7. Financial Statements Breda Telephone Corp. And
